DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 06/05/20 for application number 16/894,513.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, Claims, and Certified Copy of Foreign Priority Application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,699,016.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other as highlighted below:

Instant Application
Patent No. 10,699,016
Claim 1:



a processor; and 

a boot secure device connected to the processor and configured to perform a secure booting operation of the processor, wherein the boot secure device comprises: 

an external memory interface that provides an interface with an external memory; 

a first internal memory that stores a boot image stored in the external memory, wherein the boot image includes a command code, a second public key, and signature information; 

a second internal memory that stores a hash of a first public key; 



a secure boot sequencer that controls the external memory interface, the first internal memory, the second internal memory, and the secure accelerator through a state transition implemented by a finite state machine for verifying the boot image.
Claim 1:







an external memory interface that provides an interface with an external memory;

a first internal memory that stores a boot image stored in the external memory, wherein the boot image includes a command code, a second public key, and signature information;

a second internal memory that stores a hash of a first public key;



a secure boot sequencer that includes a plurality of states and a plurality of operations and that controls the external memory interface, the first internal memory, the second internal memory, and the secure accelerator uses at least one of the plurality of operations when a state transition occurs between two of the plurality of states.
Claim 14:
A method of performing secure booting of a semiconductor system that includes a processor and a secure boot device, the method comprising the steps of: 

copying a boot image, by the secure boot device, from an external memory to a first internal memory of the secure boot device when power is supplied to the semiconductor system or when the semiconductor system is reset, wherein the boot image includes a command code, a public key, and signature information generated by encrypting a hash value of the command code using a private key paired with the public key of the boot image; 

verifying, by the secure boot device, the boot image using a hash of a public key stored in a second internal memory of the secure boot device; 

verifying integrity of the command code by the secure boot device; and 

determining whether or not to start a booting operation of the processor based on at least one of a result of verification of the boot image and verification of the integrity of the command code.
Claim 15:
A method of performing secure booting of a secure boot device, comprising the steps of:




copying a boot image from an external memory to a first internal memory of the secure boot device when power is supplied to the secure boot device or when the secure boot device is reset, wherein the boot image includes a command code, a public key, and signature information generated by encrypting a hash value of the command code using a private key paired with the public key of the boot image;


verifying that the boot image is based on a hash of a public key stored in a second internal memory of the secure boot device;


verifying integrity of the command code; and


operating a processor by providing the command code of the boot image to the processor, when verification of the boot image succeeds and the integrity of the command code has been authenticated.


Claim 1 of the instant application appears to explicitly recite a processor in the semiconductor system, which would be inherently present in a semiconductor system of Claim 1 of the ‘589 patent.  As such, the claims are not patentably distinct.
Claim 15 of the ‘589 patent appears to contain all the limitations of Claim 14 of the instant application, and thus the claims are not patentably distinct.
The remaining claims of the instant application depend on Claims 1 and 14 and repeat similar limitations as those recited in the ‘589 patent, and thus are similarly rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186